AMENDED ORDER
Musgrave, Judge:
The Court, having reconsidered its Order of July 16,1991 with respect to the reappraisal of the merchandise in question, issues the following amended order in this action. Based upon the Court’s earlier findings in this action and upon consideration of defen*417dant’s amended calculations communicated to the Court on July 15, 1991, which were accepted by the plaintiff on July 16,1991, it is hereby
Ordered, adjudged, and decreed that deductive value, as defined in 19 U.S.C. § 1401a(d), is the proper statutory basis for appraisement of the merchandise at issue; that said value is represented by plaintiff s United States price list prices less 65.70% for merchandise imported in 1985, and by plaintiffs United States price list prices less 62.95% for merchandise imported in 1986; and it is further
Ordered that Customs shall reliquidate the entries in this action in accordance herewith and shall refund to plaintiff any excess duties paid, with interest, in accordance with law, and it is further
Ordered that the Court’s Order of July 16,1991 is hereby set aside.